                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF TENNESSEE
                            EASTERN DIVISION

CASEY LYNN HOPPER,                            )
                                              )
       Plaintiff,                             )
                                              )
VS.                                           )          No. 20-1010-JDT-cgc
                                              )
MADISON COUNTY, TENNESSEE,                    )
                                              )
       Defendant.                             )


                      ORDER DISMISSING CASE,
      CERTIFYING AN APPEAL WOULD NOT BE TAKEN IN GOOD FAITH
         AND DENYING LEAVE TO PROCEED IN FORMA PAUPERIS


          On January 15, 2020, the Court issued an order dismissing Plaintiff Casey Lynn

Hopper’s pro se complaint and granting leave to file an amended complaint. (ECF No. 5.)

Hopper was warned that if he failed to file an amended complaint within twenty-one days,

the Court would assess a strike pursuant to 28 U.S.C. § 1915(g) and enter judgment. (Id.

at PageID 18-19.)

       Hopper has not filed an amended complaint, and the time within which to do so has

expired. Therefore, this case is DISMISSED in its entirety, and judgment will be entered

in accordance with the January 15, 2020, order dismissing the original complaint for failure

to state a claim. Hopper is assessed his first strike under § 1915(g). This strike shall take

effect when judgment is entered. See Coleman v. Tollefson, 135 S. Ct. 1759, 1763-64

(2015).
       It is CERTIFIED, pursuant to 28 U.S.C. § 1915(a)(3) and Federal Rule of Appellate

Procedure 24(a), that any appeal in this matter by Hopper would not be taken in good faith.

       The Court must also address the assessment of the $505 appellate filing fee if

Hopper nevertheless appeals the dismissal of this case. A certification that an appeal is not

taken in good faith does not affect an indigent prisoner plaintiff’s ability to take advantage

of the installment procedures in the Prison Litigation Reform Act (PLRA), 28 U.S.C.

§§ 1915(a)-(b). See McGore v. Wrigglesworth, 114 F.3d 601, 610-11 (6th Cir. 1997),

partially overruled on other grounds by LaFountain v. Harry, 716 F.3d 944, 951 (6th Cir.

2013). McGore sets out specific procedures for implementing the PLRA. Therefore,

Hopper is instructed that if he wishes to take advantage of the installment method for

paying the appellate filing fee, he must comply with the PLRA and McGore by filing an

updated in forma pauperis affidavit and a current, certified copy of his inmate trust account

statement for the last six months.

       The Clerk is directed to prepare a judgment.

IT IS SO ORDERED.
                                                   s/ James D. Todd
                                                  JAMES D. TODD
                                                  UNITED STATES DISTRICT JUDGE




                                              2
